                   Case 21-10457-LSS              Doc 211        Filed 04/27/21        Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )      Chapter 11
                                                                    )
    MOBITV, INC., et al.,1                                          )      Case No. 21-10457 (LSS)
                                                                    )
                                                                    )
                                       Debtors.                     )      (Jointly Administered)
                                                                    )
                                                                    )      Related to Docket No. 166

              ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
               PRICEWATERHOUSECOOPERS LLP AS FINANCIAL ADVISOR
               TO THE OFFICIAL COMMITTEE EFFECTIVE MARCH 19, 2021

             Upon the application (the “Application”)2 of the Official Committee of Unsecured

Creditors (the “Committee”) of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), for entry of an order (the “Order”), authorizing the Committee to

employ and retain PricewaterhouseCoopers LLP (“PwC”) as financial advisor, effective as of

March 19, 2021, pursuant to the terms and conditions set forth in the Engagement Letter, all as

more fully set forth in the Application; and upon the Fleming Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having found that this is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

of this proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and this Court having found that the relief requested in the Application is in the best interests

of the Debtors’ estates, their creditors, and other parties in interest; and this Court having found


1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
    follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.
2
    All capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Application.



121745393.v2
               Case 21-10457-LSS         Doc 211     Filed 04/27/21     Page 2 of 4




that the Committee’s notice of the Application having been given; and it appearing that no other

notice need be given; and this Court having reviewed the Application; and this Court having

determined that the legal and factual bases set forth in the Application establish just cause for the

relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.     The Application is approved as set forth herein.

        2.     The Committee is authorized pursuant to sections 328 and 1103 of the Bankruptcy

Code, Bankruptcy Rules 2014 and 2016 and Bankruptcy Local Rules 2014-1 and 2016-1 to employ

and retain PwC effective as of March 19, 2021, the Retention Date, as its financial advisor on the

terms and conditions set forth in the Engagement Letter, as may be modified by this Order.

        3.     The terms and conditions of PwC’s employment, as provided in the Engagement

Letter, are reasonable and are hereby approved as set forth herein. Further, the Fee and Expense

Structure, as set forth in the Engagement Letter, is approved and PwC shall be compensated and

reimbursed in accordance with the terms of the Engagement Letter, subject to Court approval and

modification by this Order, and pursuant to section 328(a) and 330 of the Bankruptcy Code.

        4.     PwC’s fees for services are based on PwC’s standard hourly rates, plus reasonable

and necessary expenses, as set forth in the Application, the Fleming Declaration and the

Engagement Letter. PwC shall file applications for allowance of its compensation and

reimbursement of its expense with respect to services rendered in these chapter 11 cases with this

Court in accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy Rules,

the Bankruptcy Local Rules, the Fee Guidelines and any applicable orders of this Court.

        5.     PwC shall comply with all requirements of Bankruptcy Rule 2016(a) and Local

Rule 2016-2.



                                                 2
121745393.v2
               Case 21-10457-LSS         Doc 211     Filed 04/27/21     Page 3 of 4




        6.     To the extent the Committee and PwC enter into any additional agreements or

modify existing agreements for the provision of additional services by PwC, the Committee shall

file appropriate notices of such additional agreements with the Court in the form of supplemental

declarations or affidavits and serve them on the applicable notice parties. To the extent any party

timely files an objection within ten (10) days of service of the notice of the additional agreements,

the Committee shall promptly request that this Court set a hearing on the matter. All additional

services performed by PwC shall be subject to the provisions of this Order.

        7.     To the extent there is any inconsistency between the terms of the

Engagement Letter, the Fleming Declaration, the Application, and this Order, the terms of this

Order shall govern.

        8.     The Debtors shall be bound by the Indemnification Provisions pursuant to the

Engagement Letter and, during the pendency of these chapter 11 cases, subject to the following

conditions:

               a.      PwC shall not be entitled to indemnification, contribution or reimbursement
                       pursuant to the Engagement Letter, unless such services and the
                       indemnification, contribution or reimbursement therefor are approved by
                       this Court.

               b.      The Debtors shall have no obligation to indemnify PwC, or provide
                       contribution or reimbursement to PwC, for any claim or expense to the
                       extent it is either: (i) judicially determined (the determination having
                       become final and no longer subject to appeal) to have arisen from PwC’s
                       gross negligence, willful misconduct or bad faith; (ii) for a contractual
                       dispute in which Debtors allege breach of PwC’s contractual obligations,
                       unless this Court determines that indemnification, contribution or
                       reimbursement would be permissible pursuant to In re United Artists
                       Theatre Company, 315 F. 3d 217 (3rd Cir. 2003); or (iii) settled prior to a
                       judicial determination as to the exclusions set forth in clauses (i) and (ii)
                       above, but determined by this Court, after notice and a hearing pursuant to
                       subparagraph (c) hereof to be a claim or expense for which PwC should not




                                                 3
121745393.v2
               Case 21-10457-LSS          Doc 211     Filed 04/27/21      Page 4 of 4




                        receive indemnity, contribution or reimbursement under the terms of the
                        Engagement Letter, as modified by this Order;

               c.       If before the earlier of (i) the entry of an order confirming a chapter 11 plan
                        in these chapter 11 cases (that order having become a final order no longer
                        subject to appeal) and (ii) the entry of an order closing these chapter 11
                        cases, PwC believes that it is entitled to the payment of any amounts by the
                        Debtors on account of the Debtors’ indemnification, contribution and/or
                        reimbursement obligations under the Engagement Letter (as modified by
                        the Order) and Application, including without limitation the advancement
                        of defense costs, PwC must file an application therefor in this Court, and
                        the Debtors may not pay any such amounts to PwC before the entry of an
                        order by this Court approving the payment. This subparagraph (c) is
                        intended only to specify the period of time under which the Court shall have
                        jurisdiction over any request for fees and expenses by PwC for
                        indemnification, contribution or reimbursement, and not a provision
                        limiting the duration of the Debtors’ obligation to indemnify or make
                        contributions or reimbursements to, PwC. All parties in interest shall retain
                        the right to object to any demand by PwC for indemnification, contribution
                        or reimbursement.
        9.     During the pendency of the chapter 11 cases, the first two sentences of the

Limitations section on page 8 of the Engagement Letter shall be of no force and effect.

        10.    The Committee and PwC are authorized and empowered to take all actions

necessary to implement the relief granted in this Order.

        11.    The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

        12.    The Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation, interpretation, and enforcement of this Order during the chapter 11 cases.




      Dated: April 27th, 2021                         LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
                                                  4
121745393.v2
